*440Denied September 21, 1915.
Petition tor Rehearing.
(151 Pac. 712.)
Department 1. Mr. Justice McBride delivered the opinion of the court.
5. The original petition for rehearing in this cause has not changed our opinion as to the law applicable to this case, and is overruled; but by a supplemental petition the opinion of this court is requested as to the right of an administrator to sign a remonstrance on behalf of the real estate of the property under administration. This question arises in the case, and should be passed upon. The language of the charter of Silverton is as follows:
“The owner or owners of two thirds of the land.next adjacent thereto may make and file with the council a written remonstrance against the proposed improvement, and thereupon the same shall not be proceeded with. ’ ’
The administrator is not the owner of the property, and is only entitled to possession for the purposes of administration, the legal title passing directly to the heir. It follows, therefore, that the signature of the administrator upon a remonstrance is ineffective for any purpose. If.it happen that he is an heir to an interest in the property, his signature will be good as to his interest, but no further. With this explanation we adhere to our original opinion.
Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Benson and Mr. Justice Harris concur.